 

Case 20-22282-EPK Doc 28 Filed 02/08/21 Page1of4

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

C] Original Plan
[m] 2nd amended Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
L] Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)
DEBTOR: FRANK G. CAVALLINO, JR. JOINT DEBTOR: CASE NO.: 20-22282-EPK
SS#: xxx-xx- 7966 SS#: XXx-Xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (J Included [M] Not included
out in Section III

Nonstandard provisions, set out in Section VIII (m] Included [] Not included
I. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

[m] Included [] Not included

 

 

 

 

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

1. $1,488.89 formonths 1 to 10 ;
2. $2,193.33 for months 11 to 36 ;
3. $0.00 for months to ;
B. DEBTOR(S)' ATTORNEY'S FEE: [-] NONE [] PRO BONO
Total Fees: $4500.00 Total Paid: $2000.00 Balance Due: $2500.00
Payable $250.00 /month (Months 1 to 10 )
Allowed fees under LR 2016-1(B)(2) are itemized below:
Attorney Fees $4500.00
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

UI. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

1. Creditor: Village of Sandalwood North HOA
Address: 11770 US Highway 1 Ste Atrearage/ Payoff on Petition Date $14,542.77
301E
A P c 4
Palm Beach Gardens, FL ae Popmnen(eum) _—__8403.97_/month (Months _1 _to_36_)
33408-3055 Regular Payment (Maintain) — $413.00 /month (Months 1 to_36_)
Last 4 Digits of

 

LF-31 (rev. 10/3/17) Page 1 of 4

 

 

 
Case 20-22282-EPK

Doc 28 Filed 02/08/21 Page 2 of 4

Debtor(s): FRANK G. CAVALLINO, JR. Case number: 20-22282-EPK

 

 

Account No.: 0102
Other:
[m] Real Property Check one below for Real Property:
[Principal Residence [_]Escrow is included in the regular payments
[mlOther Real Property (m|The debtor(s) will pay [mi]taxes _[minsurance directly
Address of Collateral:

102 Heritage Way, West Palm Beach

[_] Personal Property/Vehicle

Description of Collateral:

 

 

2. Creditor: Palm Beach County Tax Collector

 

 

 

Address: PO Box 3353 Arrearage/ Payoff on Petition Date _ $4,021.00
eae i Arrears Payment (Cure) $111.68 /month (Months 1 to 36 )
Last 4 Digits of
Account No.:
Other:
[mi] Real Property Check one below for Real Property:
[_ [Principal Residence [__]Escrow is included in the regular payments
[m [Other Real Property (|The debtor(s) will pay [mJtaxes [mJinsurance directly
Address of Collateral:

102 Heritage Way, West Palm Beach, FL

[_] Personal Property/Vehicle

Description of Collateral:

 

 

3. Creditor: Thornton Mellon LLC

 

 

 

102 Heritage Way, West Palm Beach, FL

[_] Personal Property/Vehicle

Description of Collateral:

Address: 939 W. North Ave Arrearage/ Payoff on Petition Date $2,958.80
Ste 830
Arr RP t (C ;
Chicago, IL 60642 ears Payment (Cure) $82.19 /month (Months 1 to_36_)
Last 4 Digits of
Account No.:
Other:
[mi] Real Property Check one below for Real Property:
[_ [Principal Residence [_ Escrow is included in the regular payments
[mjOther Real Property [m|The debtor(s) will pay [mi]taxes __[mJinsurance directly
Address of Collateral:

 

 

4. Creditor: Citrus Capital Holding FBO Sec Pty

 

 

 

Address: PO Box 54226 Arrearage/ Payoff on Petition Date $3,337.28
eee LA 70154 Arrears Payment (Cure) $92.70 /month (Months 1 to 36 )
Page 2 of 4

 

LF-31 (rev. 10/3/17)

 
Case 20-22282-EPK Doc 28 Filed 02/08/21 Page3of4

Debtor(s): FRANK G. CAVALLINO, JR. Case number: 20-22282-EPK.

 

Last 4 Digits of
Account No.:

Other:

 

[m] Real Property Check one below for Real Property:

[_ [Principal Residence [_]Escrow is included in the regular payments

[m Other Real Property [m|The debtor(s) will pay _[m]taxes
Address of Collateral:
102 Heritage Way, West Palm Beach, FL

[mlinsurance directly

[_] Personal Property/Vehicle

 

Description of Collateral:

 

 

B. VALUATION OF COLLATERAL: [mi] NONE
C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[1] NONE

[m] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)

request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

[-] Other:

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

‘ Maserati Capital USA 8238 2018 Maserati Ghibli
E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[-] NONE

[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
Name of Creditor

Last 4 Digits of Account No. Description of Collateral (Address, Vehicle. etc.)
‘ Suntrust Bank

102 Heritage Way, West Palm Beach, FL

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mg] NONE
B. INTERNAL REVENUE SERVICE: [mi] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE
D. OTHER: [ii] NONE
Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $890.40 /month (Months 11 to 36 )

 

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [[] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED:  {ili] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

 

LF-31 (rev. 10/3/17) Page 3 of 4

 
Case 20-22282-EPK Doc 28 Filed 02/08/21 Page4of4

Debtor(s): FRANK G, CAVALLINO, JR. Case number: 20-22282-EPK.

['] NONE

[-] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic siay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Collateral Acct. No. (Last 4 Digits) Assume/Reject
Maserati Capital USA 2018 Maserati Ghibli 8238
1. [-] Assume [ill] Reject

 

VIL INCOME TAX RETURNS AND REFUNDS: [_] NONE

[@] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VIL NON-STANDARD PLAN PROVISIONS [7] NONE
[@] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
As to property taxes for 102 Heritage Way, West Palm Beach, FL due to Palm Beach County Tax Collector, Claim #1 (2020
taxes) the debtor shall pay the taxes due at 18% interest amortized over 3 years.
[-] Mortgage Modification Mediation

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Frank cee 8, 2021 19:42 EST) Debtor Feb 8, 2021 Joint Debtor
FRANK G. CAVALLINO, JR. Date Date
Attorney with permission to sign on Date

Debtor(s) behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIL.

LE-31 (rev. 10/3/17) Page 4 of 4
